Title: To Thomas Jefferson from Daniel Ludlow, 28 June 1805
From: Ludlow, Daniel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 28th June 1805
                  
                  I have the honor to enclose you William Hazards receipt for $231 9/100 paid him for your account. this I have been led to do in consequence of your letter to him (which you have enclosed) under date of the 11th. May. wherein you desire him to call on Mr. Ludlow to whom your Agent Mr. Barnes was to remit a draft on the Bank of the U.S. for the Amount, on which Subject I have to observe that no such remittance has ever come to my hands and presume it has been omitted. 
                  I have the honor to be Sir Your most obedt Serv.
                  
                     D
                           an
                         Ludlow 
                     
                  
               